Citation Nr: 9909446	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frozen feet, currently evaluated with separate 10 percent 
evaluations for the right foot and the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945. He served during World War II and he received 
the European Africa Middle Eastern Theater Ribbon with one 
bronze battle star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for residuals of frozen 
feet.

Pursuant to a February 1998 rating decision, separate 10 
percent evaluations were granted for the residuals of 
frozen feet in the left foot and in the right foot.  


REMAND

Service medical records show that the veteran incurred 
frozen feet (diagnosed as "trench foot") following 
prolonged exposure to wet and cold in November 1944, while 
he was participating in combat in Germany.  Pursuant to a 
December 1946 rating action, service connection was 
granted for residuals of frozen feet.  The veteran 
contends that the service-connected residuals of frozen 
feet have worsened in severity during the past several 
years, to the point where a higher evaluation is 
warranted.  

The Board notes that in June 1997, this claim was remanded 
in order to obtain medical opinions as to whether the 
currently manifested symptomatology in the veteran's feet 
was associated with a neurological or a vascular deficit.  
However, during the pendency of this appeal, the criteria 
for evaluation of cold injury residuals were amended, 
effective January 12, 1998.  The current criteria, as 
found in Diagnostic Code 7122, 38 C.F.R. § 4.104 (1998), 
provide for disability evaluations based on symptomatology 
such as pain, numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, and x-ray abnormalities 
of the affected parts.  

Although the veteran underwent VA examinations in 
conjunction with the 1997 remand, these examinations did 
not include x-rays; nor did the objective findings include 
sufficient description of the factors listed in the 
previous paragraph.  As a result, the current VA 
examinations are inadequate for evaluating the veteran's 
claim according to the recently revised criteria.  Thus, 
although the Board regrets the delay caused by another 
Remand and any inconvenience to the veteran, this claim 
will again be remanded to the RO so that the veteran may 
be afforded a VA examination of his feet in light of the 
new rating criteria pertaining to cold injury residuals.  
On remand, recent treatment records will be sought and the 
veteran will be afforded the opportunity to submit 
additional evidence and argument in support o his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran 
in order to request information 
regarding the dates and location of any 
recent treatment he has received for 
residuals of frozen feet, from either 
VA or private sources.  Utilizing the 
information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the pertinent 
treatment records, apart from those 
records which have already been 
associated with the claims folder.  In 
particular, the RO should attempt to 
obtain VA treatment records from 1994 
(the date of the most recent medical 
records associated with the claims 
folder) from VAMC's in Birmingham, 
Alabama, and Tuscaloosa, Alabama, where 
the veteran has received treatment for 
his feet.  The RO should contact Randy 
M. Pounder, M.D., in order to request 
copies of any recent treatment records 
for the veteran.  In addition, the RO 
should again contact Dr. Jeffery R. 
Schneider, of Florence, Alabama, who 
has treated the veteran for ischemic 
neuropathy as a result of service-
injuries, and it should be made clear 
that the RO is requesting copies of any 
progress notes or treatment records 
which have been compiled in the course 
of Dr. Schneider's treatment of the 
veteran.  All records obtained through 
these channels should be associated 
with the claims folder.  

2.  Upon completion of the foregoing, 
the RO should schedule the veteran for 
VA orthopedic, vascular, and 
neurological examinations, for the 
purpose of obtaining a current 
objective evaluation of the currently 
manifested residuals of frozen feet in 
light of the recently revised rating 
criteria.  All special tests/studies 
should be conducted, to include x-rays, 
and all objective findings should be 
noted in detail.  The examiner(s) 
should describe any currently 
manifested symptomatology associated 
with the veteran's feet, with specific 
notation as to the objective findings 
which are related to/residuals of the 
veteran's history of frozen feet.  In 
particular, the examiner should 
indicate the presence/absence of tissue 
loss, nail abnormalities, color 
changes, locally impaired sensation, or 
hyperhidrosis.  X-ray abnormalities, to 
include osteoporosis, subarticular 
punched out lesions, or osteoarthritis, 
should also be noted.  Any neurologic 
or vascular deficit that is found 
should be identified by location and 
etiology.  The examiner(s) should be 
provided with a copy of this remand, 
the claims folder, and a copy of the 
revised rating criteria set forth in 
Diagnostic Code 7122, 38 C.F.R. § 4.104 
(1998), and the veteran's medical 
history should be reviewed prior to the 
examination.  Complete rationales and 
bases should be provided for any 
conclusions reached or opinions given.

3.  Upon completion of the foregoing, 
the RO should review the veteran's 
claim in light of all the evidence 
which is now of record, in order to 
determine whether an increased 
evaluation is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further 
review, as appropriate.

4.  This claim must be afforded 
expeditious treatment by the RO.  The 
law requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious 
manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 
(1994) and 38 U.S.C.A. § 5101 (West 
1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and by 
the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further 
evidentiary development.  The Board intimates no opinion 
as to the ultimate outcome of the claim on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  A remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 2 -


